Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 1 of 13 Page ID #:208



        GLASER WEIL FINK HOWARD
    1   AVCHEN & SHAPIRO LLP
        LAWRENCE M. HADLEY - State Bar No. 157728
    2   lhadley@glaserweil.com
        JUSTIN P. THIELE - State Bar No. 311787
    3   jthiele@glaserweil.com
        10250 Constellation Boulevard, 19th Floor
    4   Los Angeles, California 90067
        Telephone: (310) 553-3000
    5   Facsimile: (310) 556-2920
    6   CARTER LEDYARD & MILBURN LLP
        John M. Griem, Jr. (admitted pro hac vice)
    7   griem@clm.com
        2 Wall Street
    8   New York, New York 10005
        (212) 732-3200
    9   Attorneys for Defendants
        Museum of Dream Space, LLC, and Dahooo American Corp.
   10
                              UNITED STATES DISTRICT COURT
   11
                             CENTRAL DISTRICT OF CALIFORNIA
   12
                                        WESTERN DIVISION
   13

   14   TEAMLAB, INC., a Japanese                   CASE NO.: 2:19-cv-06906-VAP-GJS
        corporation,
   15                                               DEFENDANTS’ ANSWER AND
                          Plaintiff,                AFFIRMATIVE DEFENSES TO
   16                                               PLAINTIFF’S FIRST AMENDED
        v.                                          COMPLAINT
   17
        MUSEUM OF DREAM SPACE, LLC, a               JURY TRIAL DEMANDED
   18
        California limited liability company, and
        DAHOOO AMERICAN
   19
        CORPORATION, an Illinois corporation,

   20
                          Defendants.

   21

   22

   23

   24

   25

   26

   27

   28

             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 2 of 13 Page ID #:209



    1          Defendants Museum of Dream Space, LLC (“MODS”) and Dahooo American
    2   Corporation (“Dahooo”) (collectively “Defendants”) by their attorneys, answering the
    3   First Amended Complaint (the “Complaint”), state as follows:
    4          1.    Denies the allegations in paragraph 1 of the Complaint, except admits
    5   that in this action Plaintiff purports to state claims for copyright infringement.
    6          2.    Denies the allegations in paragraph 2 of the Complaint.
    7          3.    Denies the allegations in paragraph 3 of the Complaint.
    8          4.    Denies the allegations in paragraph 4 of the Complaint.
    9          5.    Denies the allegations in paragraph 5 of the Complaint.
   10          6.    Denies the allegations in paragraph 6 of the Complaint.
   11          7.    Denies the allegations in paragraph 7 of the Complaint.
   12          8.    Denies knowledge or information sufficient to form a belief as to the
   13   truth of the allegations contained in paragraph 8 of the Complaint.
   14          9.    Denies knowledge or information sufficient to form a belief as to the
   15   truth of the allegations contained in paragraph 9 of the Complaint.
   16          10.   Admits the allegations in paragraph 10 of the Complaint.
   17          11.   Admits the allegation in paragraph 11 of the Complaint that Dahooo is
   18   an Illinois corporation but denies that Dahooo owns MODS or the MODS Museum.
   19          12.   Paragraph 12 of the Complaint states a legal conclusion as to which no
   20   response is required.
   21          13.   Admits the allegation in paragraph 13 of the Complaint with respect to
   22   Defendants’ citizenship; denies knowledge or information sufficient to form a belief
   23   as to teamLab’s citizenship; and the remaining statements are legal conclusions as to
   24   which no response is required.
   25          14.   Admits the factual allegations in paragraph 14 of the Complaint, and the
   26   statement that this Court has personal jurisdiction over MODS states a legal
   27   conclusion as to which no response is required.
   28          15.   Denies the factual allegations in paragraph 15 of the Complaint, and the
                                                 2
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 3 of 13 Page ID #:210



    1   assertion that this Court has personal jurisdiction over Dahooo states a legal
    2   conclusion as to which no response is required.
    3          16.   Admits the allegation in paragraph 16 that a substantial part of the
    4   alleged actions giving rise to teamLab’s claims occurred in this judicial district, but
    5   the statement about venue is a legal conclusion as to which no response is required.
    6          17.   Paragraph 17 of the Complaint states a legal conclusion as to which no
    7   response is required.
    8          18.   Denies knowledge or information sufficient to form a belief as to the
    9   truth of the allegation in paragraph 18 of the Complaint that teamLab’s copyright
   10   registrations are pending, and provides no response to the legal conclusions stated in
   11   the aforementioned paragraph.
   12          19.   Paragraph 19 of the Complaint states a legal conclusion as to which no
   13   response is required.
   14          20.   Paragraph 20 of the Complaint states a legal opinion as to which no
   15   response is required.
   16          21.   Denies knowledge or information sufficient to form a belief as to the
   17   truth of the allegations contained in paragraph 21 of the Complaint.
   18          22.   Paragraph 22 of the Complaint states a legal conclusion as to which no
   19   response is required.
   20          23.   Denies knowledge or information sufficient to form a belief as to the
   21   truth of the allegations contained in paragraph 23 of the Complaint.
   22          24.   Denies knowledge or information sufficient to form a belief as to the
   23   truth of the allegations contained in paragraph 24 of the Complaint.
   24          25.   Denies knowledge or information sufficient to form a belief as to the
   25   truth of the allegations contained in paragraph 25 of the Complaint.
   26          26.   Denies knowledge or information sufficient to form a belief as to the
   27   truth of the allegations contained in paragraph 26 of the Complaint.
   28          27.   Denies the allegations in paragraph 27 of the Complaint.
                                                 3
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 4 of 13 Page ID #:211



    1          28.   Denies knowledge or information sufficient to form a belief as to the
    2   truth of the allegations contained in paragraph 28 of the Complaint.
    3          29.   Denies knowledge or information sufficient to form a belief as to the
    4   truth of the allegations contained in paragraph 29 of the Complaint.
    5          30.   Denies knowledge or information sufficient to form a belief as to the
    6   truth of the allegations contained in paragraph 30 of the Complaint.
    7          31.   Denies knowledge or information sufficient to form a belief as to the
    8   truth of the allegations contained in paragraph 31 of the Complaint, and states that the
    9   assertion that the work mentioned in the aforementioned paragraph is “fixed in a
   10   tangible medium of expression” is a legal conclusion as to which no response is
   11   required.
   12          32.   Denies knowledge or information sufficient to form a belief as to the
   13   truth of the allegations contained in paragraph 32 of the Complaint, except the
   14   statement in the last sentence of the aforementioned paragraph, after the semi-colon,
   15   is a legal conclusion as to which no response is required.
   16          33.   Denies knowledge or information sufficient to form a belief as to the
   17   truth of the allegations contained in paragraph 33 of the Complaint, except to the
   18   extent that the aforementioned paragraph states legal conclusions as to which no
   19   response is required.
   20          34.   Admits that the photographs presented in paragraph 34 of the Complaint
   21   depict a portion of some aspect of a work of MODS titled “Season Dream,” but
   22   denies that this work is “substantially similar” to any teamLab work.
   23          35.   Denies that the comparison of photographs in paragraph 35 of the
   24   Complaint is “illustrative” of “similarities.”
   25          36.   Denies knowledge or information sufficient to form a belief as to the
   26   truth of the allegations contained in paragraph 36 of the Complaint.
   27          37.   Denies knowledge or information sufficient to form a belief as to the
   28   truth of the allegations contained in paragraph 37 of the Complaint.
                                                 4
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 5 of 13 Page ID #:212



    1          38.   Denies knowledge or information sufficient to form a belief as to the
    2   truth of the allegations contained in paragraph 38 of the Complaint.
    3          39.   Denies knowledge or information sufficient to form a belief as to the
    4   truth of the allegations contained in paragraph 39 of the Complaint, and states that the
    5   assertion that the work mentioned in the aforementioned paragraph is “fixed in a
    6   tangible medium of expression” is a legal conclusion as to which no response is
    7   required.
    8          40.   Denies knowledge or information sufficient to form a belief as to the
    9   truth of the allegations contained in paragraph 40 of the Complaint, except the
   10   statement in the last sentence of the aforementioned paragraph about the effect
   11   interactivity has on copyrightability is a legal conclusion as to which no response is
   12   required.
   13          41.   Denies knowledge or information sufficient to form a belief as to the
   14   truth of the allegations contained in paragraph 41 of the Complaint.
   15          42.   Denies knowledge or information sufficient to form a belief as to the
   16   truth of the allegations contained in paragraph 42 of the Complaint, and to the extent
   17   that the aforementioned paragraph states legal conclusions, no response is required.
   18          43.   Admits that the photographs presented in paragraph 43 of the Complaint
   19   depict a portion of some aspect of a work of MODS titled “Galaxy Dream,” but
   20   denies that this work is “substantially similar” to any teamLab work.
   21          44.   Denies that the comparison of photographs in paragraph 44 of the
   22   Complaint is “illustrative” of “similarities.”
   23          45.   Denies the allegations in paragraph 45 of the Complaint.
   24          46.   Denies the allegations in paragraph 46 of the Complaint.
   25          47.   Denies the allegations in paragraph 47 of the Complaint.
   26          48.   Denies knowledge or information sufficient to form a belief as to the
   27   truth of the allegations contained in paragraph 48 of the Complaint.
   28          49.   Denies knowledge or information sufficient to form a belief as to the
                                                 5
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 6 of 13 Page ID #:213



    1   truth of the allegations contained in paragraph 49 of the Complaint.
    2          50.   Denies knowledge or information sufficient to form a belief as to the
    3   truth of the allegations contained in paragraph 50 of the Complaint, and to the extent
    4   that the aforementioned paragraph states legal conclusions, no response is required.
    5          51.   Denies knowledge or information sufficient to form a belief as to the
    6   truth of the allegations contained in paragraph 51 of the Complaint, and to the extent
    7   that the aforementioned paragraph states legal conclusions, no response is required.
    8          52.   Denies the allegations in paragraph 52 of the Complaint.
    9          53.   Denies the allegations in paragraph 53 of the Complaint.
   10          54.   Denies the allegations in paragraph 54 of the Complaint.
   11          55.   Denies knowledge or information sufficient to form a belief as to the
   12   truth of the allegations contained in paragraph 55 of the Complaint.
   13          56.   Denies knowledge or information sufficient to form a belief as to the
   14   truth of the allegations contained in paragraph 56 of the Complaint.
   15          57.   Denies knowledge or information sufficient to form a belief as to the
   16   truth of the allegations contained in paragraph 57 of the Complaint, except the
   17   statement in the last sentence of the aforementioned paragraph, after the semi-colon,
   18   is a legal conclusion as to which no response is required.
   19          58.   Denies knowledge or information sufficient to form a belief as to the
   20   truth of the allegations contained in paragraph 58 of the Complaint, and states that the
   21   assertion that the work mentioned in the aforementioned paragraph is “fixed in a
   22   tangible medium of expression” is a legal conclusion as to which no response is
   23   required.
   24          59.   Denies knowledge or information sufficient to form a belief as to the
   25   truth of the allegations contained in paragraph 59 of the Complaint.
   26          60.   Denies knowledge or information sufficient to form a belief as to the
   27   truth of the allegations contained in paragraph 60 of the Complaint, except the
   28   statement in the last sentence of the aforementioned paragraph, after the semi-colon,
                                                 6
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 7 of 13 Page ID #:214



    1   is a legal conclusion as to which no response is required.
    2          61.   Denies knowledge or information sufficient to form a belief as to the
    3   truth of the allegations contained in paragraph 61 of the Complaint, and states that the
    4   assertion that the work mentioned in the aforementioned paragraph is “fixed in a
    5   tangible medium of expression” is a legal conclusion as to which no response is
    6   required.
    7          62.   Denies knowledge or information sufficient to form a belief as to the
    8   truth of the allegations contained in paragraph 62 of the Complaint, except the
    9   statement in the last sentence of the aforementioned paragraph, after the semi-colon,
   10   is a legal conclusion as to which no response is required.
   11          63.   Denies knowledge or information sufficient to form a belief as to the
   12   truth of the allegations contained in paragraph 63 of the Complaint.
   13          64.   Denies knowledge or information sufficient to form a belief as to the
   14   truth of the allegations contained in paragraph 64 of the Complaint.
   15          65.   Denies knowledge or information sufficient to form a belief as to the
   16   truth of the allegations contained in paragraph 65 of the Complaint, and to the extent
   17   that the aforementioned paragraph states legal conclusions, no response is required.
   18          66.   Admit the allegations in paragraph 66 of the Complaint, only insofar as
   19   the images in the right column are from MODS’ social media.
   20          67.   Denies the allegations in paragraph 67 of the Complaint.
   21          68.   Denies the allegations in paragraph 68 of the Complaint, except admits
   22   that in February 2019 teamLab demanded that MODS remove certain images from its
   23   website and social media accounts.
   24          69.   Denies the allegations in paragraph 69 of the Complaint.
   25          70.   Denies the allegations in paragraph 70 of the Complaint.
   26          71.   Denies the allegations in paragraph 71 of the Complaint.
   27

   28
                                                 7
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 8 of 13 Page ID #:215



    1                                   CLIAMS FOR RELIEF
    2                                           COUNT I
    3                COPYRIGHT INFRINGEMENT – ORIGINAL WORKS
    4                                       (17 U.S.C. § 501)
    5          72.   Repeats and incorporates by reference each of the answers in paragraphs
    6   1 through 71 above as if fully set forth herein in their entireties.
    7          73.   Denies the allegations in paragraph 73 of the Complaint.
    8          74.   Denies the allegations in paragraph 74 of the Complaint.
    9          75.   Denies the allegations in paragraph 75 of the Complaint.
   10          76.   Denies knowledge or information sufficient to form a belief as to the
   11   truth of the allegations contained in paragraph 76 of the Complaint, and to the extent
   12   that the aforementioned paragraph states legal conclusions, no response is required.
   13          77.   Denies the allegations in paragraph 77 of the Complaint.
   14          78.   Denies the allegations in paragraph 78 of the Complaint.
   15          79.   Denies the allegations in paragraph 79 of the Complaint, and to the
   16   extent that the aforementioned paragraph states legal conclusions, no response is
   17   required.
   18          80.   Denies the allegations in paragraph 80 of the Complaint.
   19          81.   Denies the allegations in paragraph 81 of the Complaint.
   20          82.   Denies the allegations in paragraph 82 of the Complaint, and
   21   affirmatively states that MODS has never created a work that required the permission
   22   or authorization of teamLab.
   23          83.   Denies the allegations in paragraph 83 of the Complaint.
   24          84.   Denies the allegations in paragraph 84 of the Complaint.
   25          85.   Denies the allegations in paragraph 85 of the Complaint, and to the
   26   extent that the aforementioned paragraph states a legal conclusion, no response is
   27   required.
   28          86.   Denies the allegations in paragraph 86 of the Complaint.
                                                 8
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 9 of 13 Page ID #:216



    1          87.   Denies knowledge or information sufficient to form a belief as to the
    2   truth of the allegations contained in paragraph 87 of the Complaint.
    3          88.   Denies knowledge or information sufficient to form a belief as to the
    4   truth of the allegations contained in paragraph 88 of the Complaint.
    5          89.   Denies knowledge or information sufficient to form a belief as to the
    6   truth of the allegations contained in paragraph 89 of the Complaint.
    7          90.   Denies the allegations in paragraph 90 of the Complaint.
    8          91.   Denies the allegations in paragraph 91 of the Complaint.
    9          92.   Denies the allegations in paragraph 92 of the Complaint.
   10          93.   Paragraph 93 of the Complaint states a legal conclusion as to which no
   11   response is required.
   12                                           COUNT II
   13                COPYRIGHT INFRINGEMENT – TEAMLAB IMAGES
   14                                       (17 U.S.C. § 501)
   15          94.   Repeats and incorporates by reference each of the answers in paragraphs
   16   1 through 93 above as if fully set forth herein in their entireties.
   17          95.   Denies knowledge or information sufficient to form a belief as to the
   18   truth of the allegations contained in paragraph 95 of the Complaint, and to the extent
   19   that the aforementioned paragraph states legal conclusions, no response is required.
   20          96.   Paragraph 96 of the Complaint states a legal conclusion as to which no
   21   response is required.
   22          97.   Denies the allegations in paragraph 97 of the Complaint.
   23          98.   Denies the allegations in paragraph 98 of the Complaint.
   24          99.   Paragraph 99 of the Complaint states a legal conclusion as to which no
   25   response is required.
   26          100. Denies the allegations in paragraph 100 of the Complaint, and
   27   affirmatively states that MODS has never created a work that required the permission
   28   or authorization of teamLab.
                                                 9
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 10 of 13 Page ID #:217



    1          101. Denies the allegations in paragraph 101 of the Complaint.
    2          102. Denies the allegations in paragraph 102 of the Complaint.
    3          103. Denies the allegations in paragraph 103 of the Complaint, and denies
    4   knowledge or information sufficient to form a belief as to whether teamLab routinely
    5   receives licensing fees in the amount alleged.
    6          104. Denies the allegations in paragraph 104 of the Complaint.
    7          105. Denies the allegations in paragraph 105 of the Complaint.
    8          106. Denies the allegations in paragraph 106 of the Complaint.
    9          107. Paragraph 107 of the Complaint states a legal conclusion as to which no
   10   response is required.
   11                                          COUNT III
   12          COPYRIGHT INFRINGEMENT – PHOTOGRAPHED EXHIBITS
   13                                       (17 U.S.C. § 501)
   14          108. Repeats and incorporates by reference each of the answers in paragraphs
   15   1 through 107 above as if fully set forth herein in their entireties.
   16          109. Denies knowledge or information sufficient to form a belief as to the
   17   truth of the allegations contained in paragraph 109 of the Complaint, and to the extent
   18   that the aforementioned paragraph states legal conclusions, no response is required.
   19          110. Denies knowledge or information sufficient to form a belief as to the
   20   truth of the allegations contained in paragraph 110 of the Complaint.
   21          111. Denies knowledge or information sufficient to form a belief as to the
   22   truth of the allegations contained in paragraph 111 of the Complaint, except the
   23   statement in the last sentence of the aforementioned paragraph, after the semi-colon,
   24   is a legal conclusion as to which no response is required.
   25          112. Paragraph 112 of the Complaint states a legal conclusion as to which no
   26   response is required.
   27          113. Denies the allegations in paragraph 113 of the Complaint.
   28          114. Denies the allegations in paragraph 114 of the Complaint.
                                                 10
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 11 of 13 Page ID #:218



    1          115. Denies the allegations in paragraph 115 of the Complaint.
    2          116. Paragraph 116 of the Complaint states a legal conclusion as to which no
    3   response is required.
    4          117. Denies the allegations in paragraph 117 of the Complaint.
    5          118. Denies the allegations in paragraph 118 of the Complaint.
    6          119. Denies the allegations in paragraph 119 of the Complaint, and
    7   affirmatively states that MODS has never created a work that required the permission
    8   or authorization of teamLab.
    9          120. Paragraph 120 of the Complaint states a legal conclusion as to which no
   10   response is required.
   11          121. Denies the allegations in paragraph 121 of the Complaint, except denies
   12   knowledge or information sufficient to form a belief as to whether teamLab routinely
   13   receives licensing fees in the amount alleged.
   14          122. Denies the allegations in paragraph 122 of the Complaint.
   15          123. Denies the allegations in paragraph 123 of the Complaint.
   16          124. Denies the allegations in paragraph 124 of the Complaint.
   17          125. Paragraph 125 of the Complaint states a legal conclusion as to which no
   18   response is required.
   19                               AFFIRMATIVE DEFENSES
   20          Plaintiff’s claims against Defendants are barred in whole or in part by the
   21   following Affirmative Defenses. Defendants reserve the right to add or amend their
   22   defenses further as additional information is developed through discovery or
   23   otherwise.
   24                            FIRST AFFIRMATIVE DEFENSE
   25          1.    Plaintiff’s claims are barred, in whole or in part, because the Complaint
   26   fails to state any claim against Defendants on which relief can be granted.
   27                           SECOND AFFIRMATIVE DEFENSE
   28          2.    Plaintiff’s claims are barred, in whole or in part, because Defendants are
                                                 11
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 12 of 13 Page ID #:219



    1   not infringing and have not infringed any of the Plaintiff’s alleged copyrights.
    2                             THIRD AFFIRMATIVE DEFENSE
    3          3.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s
    4   alleged copyrights are invalid and/or unenforceable, including by reason of lack of
    5   originality and lack of copyrightable subject matter.
    6                            FOURTH AFFIRMATIVE DEFENSE
    7          4.      Plaintiff’s claims are barred, in whole or in part, because the alleged
    8   violations of copyrights by Defendants are de minimis, nominative, and/or fair use
    9   permitted under law.
   10                             FIFTH AFFIRMATIVE DEFENSE
   11          5.      Plaintiff’s claims are barred, in whole or in part, because Defendants’
   12   conduct was in good-faith and with non-willful intent, at all times.
   13                             SIXTH AFFIRMATIVE DEFENSE
   14          6.      Plaintiff’s claims are barred, in whole or in part, because critical parts or
   15   portions of Plaintiff’s alleged protected copyrights are invalid due to consisting of
   16   unprotectable scenes a faire.
   17                           SEVENTH AFFIRMATIVE DEFENSE
   18          7.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of
   19   merger.
   20                            EIGHTH AFFIRMATIVE DEFENSE
   21          8.      Plaintiff’s claims are barred, in whole or in part, because Plaintiffs lack
   22   standing to assert claims under federal copyright law.
   23                                   PRAYER FOR RELIEF
   24          For all of the above reasons, Defendants respectfully pray that:
   25               1. Plaintiff’s Amended Complaint be dismissed with prejudice
   26               2. The Court award Defendants the costs of the suit;
   27               3. And Defendants be awarded with such other and further relief to which it
   28                  may be justly entitled.
                                                 12
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
Case 2:19-cv-06906-VAP-GJS Document 30 Filed 12/03/19 Page 13 of 13 Page ID #:220



    1

    2                              DEMAND FOR JURY TIRAL
    3          Defendants hereby demand a trial by jury on all issues so triable.
    4

    5
        Dated: New York,
        New York
    6   December 3, 2019
    7
                                                        CARTER LEDYARD & MILBURN
                                                        LLP
    8

    9                                                      /s/ John M. Griem, Jr.
                                                           John M. Griem, Jr.
   10                                                      2 Wall Street
   11                                                      New York, New York 10005
                                                           (212) 238-8659
   12                                                      griem@clm.com
   13
                                                           GLASER WEIL FINK HOWARD
   14                                                      AVCHEN & SHAPIRO LLP
   15
                                                           Lawrence M. Hadley
   16                                                      Justin Thiele
   17                                                      10250 Constellation Blvd., 19th
                                                           Floor
   18                                                      Los Angeles, CA 90067
   19                                                      (310) 553-3000
                                                           lhadley@glaserweil.com
   20                                                      jthiele@glaserweil.com
   21

   22

   23

   24

   25

   26

   27

   28
                                                 13
             MUSEUM OF DREAM SPACE, LLC AND DAHOOO AMERICAN CORPORATION’S ANSWER TO
                             TEAMLAB INC.’S FIRST AMENDED COMPLAINT
 8998562.2
